—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered October 25, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and identification. Concur — Rosenberger, J. P., Mazzarelli, Rubin, Andrias and Buckley, JJ.